DETAILED ACTION 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Background
This application is a continuation of Patent Application No. 15/953,541, filed on 04/16/18, now Patent No. 10,654,657. 
The amendments to the specification and claims in the Applicant’s Preliminary Amendment, filed on 04/30/20, have been entered.
According to the Amendment, claims 1-22 have been canceled.  Claims 23-40 have been added.

Allowable Subject Matter

Claims 23-40 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 23 is on a method of associating data with an item being transported by a conveying system and recites, in part, “comparing, by the second local controller, the expected value for the property with the sensed value for the property; in response to the comparing satisfying a threshold condition: transporting the item to a third zone of the conveying system, wherein the third zone comprises a third local controller, and transferring the data from the second local controller to the third local controller; and in response to the comparing not satisfying the threshold condition, transporting the item to a fourth zone of the conveying system.”  These limitations, either alone or in combination, were not found in the prior art.  Therefore, claim 23 is allowable as well as claims 24-26 which depend therefrom.
Similarly, independent claims 27 and 34 are allowable as they recite features similar to the ones mentioned above in claim 23.  As a result, claims 28-33 and 35-40 are allowable as they depend from claims 27 and 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769. The examiner can normally be reached M-F, 730-5P
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571.272.6911. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3651